Citation Nr: 0832976	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for fractured ribs.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the benefits sought on 
appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in August 2008 and testified regarding his 
symptomatology.  A transcript is of record.


FINDINGS OF FACT

1.  Headaches were not incurred in or aggravated by active 
military service.

2.  Fractured ribs were not incurred in or aggravated by 
active military service.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 

2.  Fractured ribs were not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2006. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, the March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection is granted 
and complies with the holding of Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, hearing testimony, and 
lay statements are associated with the claims file. 
Additionally, the veteran was afforded a VA examination. See 
Charles v. Principi, 16 Vet. App. 370 (2002) ((Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claims

The veteran seeks service connection for headaches and 
fractured ribs. Having carefully considered the claims in 
light of the record and the applicable law, the Board is of 
the opinion that the preponderance of the evidence is against 
the claims and the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

In May 1972 medical records from Potsdam Hospital, the 
veteran reported involvement in an automobile accident. The 
examiner noted the veteran had two lacerations on his 
forehead and tenderness of the left CVA area. X-ray studies 
of the skull were negative and an examination of the chest 
and left ribs were negative for fracture. 

In a subsequent May 1972 service treatment record, the 
examiner stated that the veteran sustained contusions of the 
right chest and possibly strained the muscles and ligaments 
of the low back in the motor vehicle accident. The examiner 
opined the veteran would fully recover from the injuries. The 
veteran's May 1972 separation examination was negative for 
complaints or diagnosis of headaches or rib fractures. In the 
separation self-report by the veteran, in the "have you ever 
had or have you now" section, the veteran reported "no" to 
frequent or severe headaches. The examination history notes 
the veteran had a head injury in May 1972 with no 
unconsciousness. There are no complaints, treatment, or 
diagnosis of headaches or rib fractures in the service 
medical records.

VA medical treatment records from May 1976 to April 1978 
indicate the veteran complained of headaches. In May 1976, 
the veteran complained of increased blood pressure with 
headaches; in June 1976, the veteran complained of headaches 
since an automobile accident; and, in September 1976, the 
veteran complained of headaches of a two year duration. 

The claims file is negative for any complaints, treatment, or 
diagnosis of headaches until an April 1999 VA medical 
treatment record in which the veteran reported being involved 
in a motor vehicle accident in April 1997 and sustaining 
traumatic injury to his neck which resulted in chronic neck, 
head, and shoulder pain. In subsequent VA medical records 
from November 2000 to February 2006, the veteran reported 
chronic headaches from a 1997 auto accident.

In July 2006, the veteran underwent a VA general medical 
examination and complained of headaches. The veteran reported 
that he had right-sided headaches for many years. He felt 
that he could not remember their duration. He stated that he 
had multiple workups to find a cause for the headaches, but 
all had been negative. The veteran was diagnosed with 
headaches. 

In a July 2006 VA psychiatric examination, the veteran 
reported he had no history of any ongoing major mental health 
symptoms until he was involved in a 1997 motor vehicle 
accident, which resulted in multiple injuries and chronic 
pain. He stated as a result, he was experiencing depression. 
The examiner diagnosed depressive disorder, secondary to the 
veteran's current physical problems and chronic pain.

As to the claim of "rib fractures," there are no 
complaints, treatment, or diagnosis associated with the 
medical records in the claims file regarding a disability due 
to claimed residuals of rib fractures.

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his headaches and 
fractured ribs. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
There is no medial evidence in the claims file that 
associates the veteran's headaches and residuals of fractured 
ribs to an automobile accident in service. Prior to filing a 
claim for service connection, the veteran clearly associated 
his problems with headaches to a 1997 automobile accident, as 
he reported to VA medical examiners as to the etiology of the 
headaches. (See VA medical records dated April 29, 1999, 
November 7, 2000, August 6, 2001, April 8, 2005, August 15, 
2005, and February 27, 2006). 

The first notation of headaches associated with the record is 
dated in 1976, approximately four years after the in-service 
automobile accident, with complaints noted from 1976 until 
1978, and then records are silent until an April 1999 VA 
treatment record for headaches and residuals of rib fractures 
due to the in-service automobile accident, approximately 27 
and 34 years after the veteran's separation from service, 
respectively. This gap in evidence constitutes negative 
evidence that tends to disprove the veteran's claim that the 
veteran had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the veteran currently has the disability for 
which benefits are being claimed. 

The evidence in this case shows no evidence of in-service rib 
fractures, or residuals of an in-service automobile accident 
effecting the ribs. The veteran's service medical records 
reflect there were no fractured ribs from the motor vehicle 
accident. 
Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for headaches and fractured ribs, and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet.App. 49 
(1990).

	(CONTINUED ON NEXT PAGE)







ORDER

Service connection for headaches is denied.

Service connection for fractured ribs is denied.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


